DETAILED ACTION
	Claims 1, 4-23, 31, and 33-37 are pending. Claims 1 and 11 have been amended, claims 2, 3, 24-30, and 32 were previously canceled, and claims 36 and 37 have been added.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 recites “according to Claim 1, which comprises one or more compounds of formulae BC…BF”. However, claim 1 does not recite said compounds.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-8, 11-13, 17, 20-22, and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Plach et al. (DE4035509). Translation previously provided.
Plach et al. teaches a liquid crystalline medium comprising a compound of formula I [EN page 1] such as the following compound in reaction mixture 1:

    PNG
    media_image1.png
    49
    254
    media_image1.png
    Greyscale
 [DE page 16] which is equivalent to formula I of instant claims 1 and 36 when R1 is a straight-chain alkyl radical having 5 C atoms and X1 is CF3. Plach et al. also teaches the liquid crystalline medium the media according to the invention preferably contain from 1 to 40% of compounds according to the invention [EN page 9] (claim 17). Plach et al. further teaches the liquid-crystalline media preferably contain as further constituents 2 to 40 components which are preferably selected from nematic or nematogenic substances such as a compound of the following formula (2) [EN page 7]:

    PNG
    media_image2.png
    52
    237
    media_image2.png
    Greyscale
 [DE page 9] wherein a smaller subgroup is called group A and the connections are denoted by the subformulae 1a, 2a, 3a, 4a and 5a. In most of these compounds R’ and R” are different from one another, one of these radicals being usually alkyl, alkenyl, alkoxy or alkoxyalkyl, specifically R’ can be alkyl having up to 6 carbon atoms and R” can be alkoxy having up to 6 carbon atoms [EN page 8], L is Cyc-Phe and E is Phe which is fluorine-substituted [EN page 7] such as a compound of the following formula HP:

    PNG
    media_image3.png
    135
    398
    media_image3.png
    Greyscale
[DE page 11] when L1 and L2 are F. This is equivalent to formula Y-2 of instant claims 1, 15, and 36 when R2A is an alkyl having 1-6 C atoms, q is 1, Z2 is a single bond, Z2’ is –COO-, L1 and L2 are F, and (O)CvH2v+1 denotes CvH2v+1 when v is 1 to 6. Plach et al. also teaches in Example A, a liquid crystalline medium comprising an equally suitable compound of general formula I having a nematic phase from -40°C to 64°C [DE page 18]. While Plach does not teach a specific example of a liquid crystal medium comprising the above formula of reaction mixture 1 (Applicants’ I), one of ordinary skill in the art would expect a medium comprising said compound to also have a nematic phase based on structural similarity and the overall teachings of Plach, absent any evidence to the contrary (claims 1 and 36). Plach et al. further teaches compounds of formula (I) are stable LC or mesogenic compounds and have relatively low viscosity and high dielectric anisotropy and form stable LC media with a wide mesophase range, favourable optical and dielectric claim 20).
With regard to claims 31 and 37, Plach et al. teaches a liquid crystalline medium comprising a compound of formula I [EN page 1] such as the following compound in reaction mixture 1:

    PNG
    media_image1.png
    49
    254
    media_image1.png
    Greyscale
 [DE page 16] which is a homologous compound to formula I instant claim 31 when R1 is propyl and formula CLP-n-T of instant claim 37 when n is 3. Case law holds that homologues (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 195 USPQ 426 (CCPA 1977). In re Payne (A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.") 203 USPQ 245 (CCPA 1979); In re Dillon 16 USPQ2d 1897 (Fed. Circ. 1991). See MPEP § 2144. Additionally, Plach et al. teaches the above compound is a specific example of formula (I) which is the following:

    PNG
    media_image4.png
    112
    328
    media_image4.png
    Greyscale
[DE page 2] wherein n is 1 to 12 [EN page 3] which includes 3 and therefore encompassing of the claimed invention. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain the claimed compound having 3 carbon atoms instead of 5 as shown because it is a homologue of the reference compound and considered an equally suitable end group in the general formula. Plach et al. further teaches the liquid-crystalline media preferably contain as further constituents 2 to 40 components which are preferably selected from nematic or nematogenic substances such as a compound of the following formula (2) [EN page 7]:

    PNG
    media_image2.png
    52
    237
    media_image2.png
    Greyscale
 [DE page 9] wherein a smaller subgroup is called group A and the connections are denoted by the subformulae 1a, 2a, 3a, 4a and 5a. In most of these compounds R’ and R” are different from one another, one of these radicals being usually alkyl, alkenyl, alkoxy or alkoxyalkyl, specifically R’ can be alkyl having up to 6 carbon atoms and R” can be alkoxy having up to 6 carbon atoms [EN page 8], L is Cyc-Phe and E is Phe which is fluorine-substituted [EN page 7] such as a compound of the following formula HP:

    PNG
    media_image3.png
    135
    398
    media_image3.png
    Greyscale
[DE page 11] when L1 and L2 are F. This is equivalent to formula Y-2 of instant claim 37 when R2A is an alkyl having 1-6 C 
	With regard to claims 1, 4, 5, 13, 36, and 37, Plach et al. teaches the liquid-crystalline media preferably contain as further constituents 2 to 40 components such as a compound of the following formula (1) [EN page 7]:

    PNG
    media_image5.png
    50
    169
    media_image5.png
    Greyscale
 [DE page 9] wherein a smaller subgroup is called group A and the connections are denoted by the subformulae 1a, 2a, 3a, 4a and 5a. In most of these compounds R’ and R” are different from one another, one of these radicals being usually alkyl, alkenyl, alkoxy or alkoxyalkyl, specifically R’ can be alkenyl having 2 
	With regard to claims 6 and 7, Plach et al. teaches the liquid-crystalline media preferably contain as further constituents 2 to 40 components such as a compound of the following formula (1) [EN page 7]:

    PNG
    media_image5.png
    50
    169
    media_image5.png
    Greyscale
 [DE page 9] wherein in a different group B, the lower subgroup of the compounds of the formulas 1, 2, 3, 4 and 5 is selected from the group consisting of F, Cl, -NCS, -CF3, -OCHF2 or –OCF3, specifically R’ can be alkyl having up to 6 carbon atoms, R” can be F [EN page 8], and L is Cyc, and E is Phe-Phe where the second Phe is fluorine-substituted [EN page 7] such as the following formula BCH-nF·F·F:

    PNG
    media_image6.png
    103
    252
    media_image6.png
    Greyscale
[DE page 15] which is equivalent to formula V of instant claim 6, specifically formula Va of instant claim 7 when R0 is an alkyl radical having 1 to 6 C atoms and X0 is F. Plach et al. also teaches all these substances (i.e. 
	With regard to claims 6 and 8, Plach et al. teaches the liquid-crystalline media preferably contain as further constituents 2 to 40 components such as a compound of the following formula (1) [EN page 7]:

    PNG
    media_image5.png
    50
    169
    media_image5.png
    Greyscale
 [DE page 9] wherein in a different group B, the lower subgroup of the compounds of the formulas 1, 2, 3, 4 and 5 is selected from the group consisting of F, Cl, -NCS, -CF3, -OCHF2 or –OCF3, specifically R’ can be alkyl having up to 6 carbon atoms, R” can be F [EN page 8], and L is Phe, and E is Phe-Phe where the second and third Phe are fluorine-substituted [EN page 7] which is equivalent to formula VI of instant claim 6, specifically formula VI-1b of instant claim 7 when R0 is an alkyl radical having 1 to 6 C atoms and X0 is F. Plach et al. also teaches all these substances (i.e. formulas 1 to 5) are obtainable by methods known from the literature or analogously thereto [EN page 8]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain the instantly claimed medium through routine experimentation based on the entire disclosure of Plach.
	With regard to claim 11, Plach et al. teaches the liquid-crystalline media preferably contain as further constituents 2 to 40 components such as a compound of the following formula (1) [EN page 7]:

    PNG
    media_image5.png
    50
    169
    media_image5.png
    Greyscale
 [DE page 9] wherein a smaller subgroup is called group A and the connections are denoted by the subformulae 1a, 2a, 3a, 4a and 5a. In most of these compounds R’ and R” are different from one another, one of these radicals being usually alkyl, alkenyl, alkoxy or alkoxyalkyl, specifically R’ can be alkyl having up to 6 carbon atoms, R” can be alkyl having 3 carbon atoms [EN page 8], and L is Phe, and E is Phe-Phe where the first Phe is fluorine-substituted [EN page 7] which is equivalent to formula XII of instant claim 11 when R1 is an alkyl having up to 6 C atoms and R2 is an alkoxy having up to 6 C atoms. Plach et al. also teaches all these substances (i.e. formulas 1 to 5) are obtainable by methods known from the literature or analogously thereto [EN page 8]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain the instantly claimed medium through routine experimentation based on the entire disclosure of Plach.
	With regard to claims 6, 12, and 35, Plach et al. teaches the liquid-crystalline media preferably contain as further constituents 2 to 40 components such as a compound of the following formula (1) [EN page 7]:

    PNG
    media_image5.png
    50
    169
    media_image5.png
    Greyscale
 [DE page 9] wherein in a different group B, the lower subgroup of the compounds of the formulas 1, 2, 3, 4 and 5 is selected from the group consisting of F, Cl, -NCS, -CF3, -OCHF2 or –OCF3, specifically R’ can be alkyl having up to 6 carbon atoms, R” can be F, specifically R’ can be alkyl having up to 6 carbon atoms, R” can be F [EN page 8], and L and E are each Phe [EN page 7] which is equivalent to formula XIII of instant claims 6, 12, and 35 when R0 is an alkyl radical having 1 to 6 C atoms, Y1 and Y2 are H, and X0 is F. Plach et al. also teaches all these substances (i.e. 
	With regard to claims 21 and 22, Plach et al. teaches the above LC media is useful in displays of the twisted cell (TN) type [EN abstract].
	With regard to claim 33, the liquid-crystalline media of Plach et al. is the same as instantly claimed, therefore it is expected to have a rotational viscosity of < 120 mPa·s, absent any evidence to the contrary..
Claims 9, 10, 14, 16, 18, 19, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Plach et al. (DE4035509) and evidenced by Sugimori et al. (JP58198427) as applied to claim 1 above, and further in view of Haensel et al. (U.S. 2013/0207038). English abstract provided for ‘427.
With regard to claims 9, 10, 14, 16, and 34, Plach et al. teaches the above LC media but fails to teach a compound of formula VI-2a to VI-2f, a compound of formula X and/or XI, or a compound of formula BC, CR, PH-1, PH-2, BF or BS.
Haensel et al. teaches a liquid-crystalline medium having a positive dielectric anisotropy comprising one or more compounds of the formula IA and at least one compound selected from the group of compounds of the formula IIa, IIB and IIC [0031] for use in TN type displays [0027]. Haensel et al. also teaches formula IA is preferably selected from formulae IA-1a to IA-5e [0054] such as the following formulas IA-3b and IA-5c:

    PNG
    media_image7.png
    130
    372
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    123
    367
    media_image8.png
    Greyscale
[0054] wherein RA preferably denotes ethyl, propyl and pentyl and XA most preferably denotes F or OCF3 [0054]. Formula IA-5c is equivalent to formula VI of instant claim 6, specifically formula VI-2d of instant claim 9 when R0 denotes an alkyl radical having 2, 3, or 5 C atoms and X0 denotes F or a polyfluorinated alkoxy radical having 1 C atom. Formula IA-3b is equivalent to formula XI of instant claims 1, 10, and 34 when R0 denotes an alkyl radical having 2, 3, or 5 C atoms, A denotes 
    PNG
    media_image9.png
    56
    81
    media_image9.png
    Greyscale
, Y1, Y2, and Y4 denote F, Y3 denotes H, and X0 denotes F or a polyfluorinated alkoxy radical having 1 C atom. Formula IA-3b is also equivalent to formula D5 of instant claims 1 and 14 when R0 denotes an alkyl radical having 2, 3, or 5 C atoms, Y2 denotes F, and X0 denotes F or a polyfluorinated alkoxy radical having 1 C atom. Haensel et al. further teaches besides the compounds of the formula IA and at least one compound selected from the compounds of the formula IIA, IIB and IIC, the mixtures according to the invention preferably contain one or more of the compounds from Table A indicated below [0249] such as the following compound COChrom-n-Om:

    PNG
    media_image10.png
    143
    388
    media_image10.png
    Greyscale
[p 48] wherein n and m each, independently of one another, denote 0 to 12 [p 48] which is equivalent to formula CR of instant claims 1 and 16 when RCR1 and RCR2 denote H or an alkyl radical having 1 to 12 C atoms and c denotes 1. Haensel et al. also teaches the mixtures according to the invention have a very high light efficiency, show very high transmittance, low values for the rotational viscosity γ1 [0029]. Additionally, it is known that alkylcyclohexylcyclohexenylbenzotrifluoromethane compounds such as that of Plach et al. have positive dielectric anisotropy, low viscosity, and a liquid phase over a wide temperature range as evidenced by Sugimori et al. [EN abstracts]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Plach et al. and Haensel et al. and arrive at the instantly claimed media through routine experimentation in order to achieve a very high light efficiency, very high transmittance, and low values for the rotational viscosity γ1 in liquid-crystalline media having positive dielectric anisotropy.
	With regard to claim 18, Haensel et al. teaches the liquid crystal mixtures may optionally comprise additives such as UV stabilizers [0207].
	With regard to claim 19, Haensel et al. teaches polymerizable compounds may furthermore be added to the mixtures [0208].



Response to Arguments
Applicant's arguments filed November 26, 2021 have been fully considered but they are not persuasive. Applicant argues Plach teaches the smectogenic nature of compounds with CF3 [p 2]. Since the present invention is directed to nematic mixtures, an issue is why would one of ordinary skill in the art desire to combine CF3 compounds of Plach having a highly smectogenic character in the nematic composition of the present claims? Applicant also takes issue with the Examiner’s use of In re Wilder for support of obviousness regarding homologues. Applicant argues the utilities of Plach, i.e. smectic phase, are very different than the nematic present claims.
The Examiner respectfully disagrees. As noted in the previous response to arguments, the citation Applicant relies on is part of the background/prior art and not the sought invention. Plach et al. teaches the liquid-crystalline media preferably contain as further constituents 2 to 40 components which are preferably selected from nematic or nematogenic substances [EN page 7]. Plach et al. also teaches in Example A, a liquid crystalline medium comprising an equally suitable compound of general formula I having a nematic phase from -40°C to 64°C [DE page 18]. While Plach does not teach a specific example of a liquid crystal medium comprising the above formula of reaction mixture 1 (Applicants’ I) together with other described compounds, one of ordinary skill in the art would expect a medium comprising said compounds to also have a nematic phase based on structural similarity and the overall teachings of Plach, absent any evidence to the contrary. Therefore, the utilities of Plach and the instant claims are the same and the use of In re Wilder for support is appropriate. Furthermore, products of identical chemical composition cannot have mutually exclusive properties. A chemical In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)]. In the instant case, the compounds and media thereof of Plach are the same as instantly claimed, therefore it inherently has a nematic phase, absent any evidence to the contrary. Thus, one of ordinary skill in the art, upon considering the entire disclosure of Plach, would easily arrive at the instantly claimed nematic liquid-crystalline medium through routine experimentation of combining suitable compounds.
Applicant also argues the Office is in error when it relies on Example A of Plach to teach the use of compounds having CF3 terminal groups in nematic mixtures. Examiner A consists mainly of three ring OCF3 compounds and two/three fluorinated compounds but does not contain any neutral compounds or compounds containing a CF2O bridge such as compounds II, II, X or XI of the instant claims. Compound CLP-5-OT used in Example has two smectic phase and one of ordinary skill in the art would never combine a highly smectic compound with neutral compounds (formulas II or III) or with highly polar compounds (X or XI) unlike the present claims. In short, one of ordinary skill reading Plach at the time of the effective filing date of the present application would absolutely not find it obvious to modify the mixtures of the reference to add compounds with a terminal CF3 group, plus the other recited structures of II or III or dioxanes.
The Examiner respectfully disagrees. The Examiner is aware that Example A of Plach does not contain any compounds having a CF3 terminal. The Examiner’s reference to Example A was merely to point out that Plach does in fact teach mixtures 
Applicant argues the secondary references Sugimori and Haensel do not remedy the deficiencies of Plach regarding smectic mixtures. Further, Haensel teaches LC media useful in shutter glasses and 3D applications. Despite the extremely broad range of possible compounds Haensel teaches for its LC media, not any one of its compounds includes any of Applicant’s formula I. Not only does Haensel not suggest using compounds of Applicants’ formula I, it suggests to the contrary because Haensel painstakingly defines in extreme scope the possible additional components to use in its LC media.
The Examiner agrees that Haensel does not teach a compound of Applicant’s formula I. However, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, the previous rejection was based on Haensel in view of Plach. Plach teaches Applicant’s formula I and the desirable characteristics which would motivate one of ordinary skill in the art to modify the teachings of Haensel. Additionally, Haensel teaches the mixtures can comprise one or more further components for the purposes of optimisation of various properties [0185]. Therefore, one of ordinary skill in the art would easily ascertain that additional compounds such as those of Plach could be used and arrive at the instantly claimed LC media.
Applicant also argues the media taught by Plach is obviously a relatively old technology in the LC field. For example, the mixtures it teaches for guest hose mode applications are used in old calculators produced more than 25 years ago. Haensel teaches distinct LC mixtures for shutter glasses and 3D effects which are a completely different technology compared to the LC mixtures disclosed in Plach. Different technologies require different mixture concepts. Haensel does not teach any mixture concepts which contain a compound with a terminal CF3 group.
The Examiner would like to note that claim 1 is directed to a liquid-crystalline medium and not to a device such as shutter glasses and/or 3D effects. Therefore, the uses of Plach’s and Haensel’s media does not matter when dealing with a composition. Nevertheless, both Plach and Haensel teach the use of their LC media in twisted cells. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Plach and Haensel because they are both suitable for use in twisted cells. In response to applicant's argument based upon the age of the reference(s), In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977). In the instant case, the fact that Plach is considered “old technology” does not discredit the overall teachings that the inventive compounds have beneficial properties suitable for other “newer” applications such as those of Haensel. Regarding the examples of Haensel, the Examiner acknowledges that those compositions do not contain any compound having a CF3 terminal group. However, the entire disclosure is to be taken into consideration and not just the examples as they are merely illustrative of the sought invention and therefore not limiting [0254]. Specifically, Haensel teaches various compounds described throughout the disclosure may have a CF3 terminal group [0078-0080].
Applicant further argues that an argument is made in the Office action that Plach discloses homologues of the compounds of Applicants’ formula I. But the homologue arguments provide no basis why a homologue of a Plach compound should be used in the Haensel LC media. It is also alleged that Plach’s broad teachings about the general properties of its compounds in its abstract would motivate one to use such compounds in the Haensel LC media. Applicants respectfully disagree. There is nothing on the record to suggest that the properties taught by Plach’s compounds would be useful for the purpose of shutter glasses and 3D effects required by Haensel.
The Examiner respectfully disagrees. As noted above, the previous Office Action indicated on pages 6-7 beneficial properties of Plach’s inventive formula I as well as desirable properties of Haensel’s inventive LC media with overlapping benefits. 
Due to the amendment of instant claim 1, the double patenting rejection over U.S. Patent 10,364,392 has been withdrawn.
Due to the amendment of instant claim 11, the 112(b) rejection has been withdrawn.
Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Applicant’s arguments along with the declaration are persuasive to overcome the closest prior art Plach which fails to teach or provide motivation to use a liquid crystalline medium comprising a compound of formula I and others in shutter spectacles having 3D effects, LC lenses or positive VA displays. Plach only teaches the use in twisted cell, guest host, deformation aligned phase, and/or dynamic scattering type displays.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Anna Malloy/Examiner, Art Unit 1722      

/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722